Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 12 November 2021. Claims 1, 4, 14, 16, and 20 have been amended. Claims 1-20 remain pending. 


Response to Arguments
4.	Applicant’s arguments, see pages 9-12, filed 12 November 2021, with respect to the rejection of claims 1, 5-14, and 17-20 under Woodward et al. (Pub No. 2015/0295901) have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Varadarajan et al. (Pub No. 2016/0041879).
5.	In light of the previous 101 rejection, the Applicant amended claim 20, however, it is not enough to overcome the rejection, therefore, as storage medium broadly interpreted reads on signal per se and the rejection will be maintained.




Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim recites “a computer readable storage medium”. The computer readable storage medium defined within the Applicant’s specification in paragraph 0018 embodies signal-bearing media which does not exclude signals. While the specification discusses hardware embodiments to medium (i.e. hard disk, CD-ROM, EPROM, or other storage devices) the specification nor the claim language limits the interpretation of the medium to just hardware/non-signal embodiment instead uses open-ended language. 
Furthermore, in light of the board's decision precedential ruling that a computer-readable storage medium is not statutory subject matter, please look at Ex parte Mewherter, Appeal No. 2012-007692. 
Therefore, in order to overcome the 101 rejection, the Examiner suggest the following options to the Applicant: Replace computer readable storage medium with non-transitory computer readable storage medium or non-transitory computer readable storage device.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (Pub No. 2015/0295901) in view of Varadarajan et al. (Pub No. 2016/0041879).
Referring to the rejection of claim 1, Woodward et al. discloses an apparatus, comprising: (See Woodward et al., para. 73 and Fig. 8, i.e. electronic system, item 800)
a processor; (See Woodward et al., para. 74 and Fig. 8, i.e. processor, item 812)
and a memory that stores code executable by the processor to: (See Woodward et al., para. 74 and Fig. 8, i.e. system memory, item 804)
detect a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
(See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receive a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and share the wireless signature information via the wide area network with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)
However, Woodward et al. fail to explicitly disclose the wireless signature being detected via a local wireless network including the network-connected device, store the wireless signature information in the network-connected device, the request being transmitted to the network-connected device via a wide area network different from the local wireless network. 
Varadarajan et al.’s data backup to and restore from trusted devices.
Varadarajan et al.’s discloses the wireless signature being detected via a local wireless network including the network-connected device, store the wireless signature (See Varadarajan et al., para. 17, 32, and 36, i.e. The wireless signature is disclosed as the identifier of the trusted computing device, i.e. MAC media access control address is detected via a wireless network, the wireless signature is stored via the data store within the computing device and a request is transmitted to the computing device via a wide area network different from the local network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was to combine Woodward et al.’s method and system for providing an indication that the computing device accepts dynamic user registration of user accounts over a wireless connection modified with Varadarajan et al.’s data backup to and restore from trusted devices. 
Motivation for such an implementation would computing devices to transfer data and communicate directly with one another in close physical proximity. (See Varadarajan et al., para. 9)

Referring to the rejection of claim 5, (Woodward et al. modified by Varadarajan et al.) discloses wherein the code is executable by the processor to prevent sharing wireless signature information for one or more known wireless signatures. (See Woodward et al., para. 66-68)
(See Woodward et al., para. 25 and 46)
Referring to the rejection of claim 7, (Woodward et al. modified by Varadarajan et al.) discloses wherein the request includes a timeframe such that wireless signature information for one or more wireless signatures that are detected within the timeframe are shared with the requesting party. (See Woodward et al., para. 44 and 68)
Referring to the rejection of claim 8, (Woodward et al. modified by Varadarajan et al.) discloses wherein the request includes a reason for requesting the wireless signature information, the code further executable by the processor to process the reason and determine whether the reason satisfies a predetermined reason for sharing the wireless signature information. (See Woodward et al., para. 44, 51, and 68)
Referring to the rejection of claim 9, (Woodward et al. modified by Varadarajan et al.) discloses wherein recorded wireless signature information for each detected wireless signature comprises permissions that define parameters for sharing the wireless signature information. (See Woodward et al., para. 59)
(See Woodward et al., para. 26-29)
Referring to the rejection of claim 11, (Woodward et al. modified by Varadarajan et al.) discloses wherein the code is executable by the processor to prompt a user associated with the network-connected device for confirmation to share the wireless signature information. (See Woodward et al., para. 45 and 55)

Referring to the rejection of claim 12, (Woodward et al. modified by Varadarajan et al.) discloses wherein the code is executable by the processor to notify a user associated with the network-connected device that wireless signature information has been shared with one or more other devices. (See Woodward et al., para. 53-56)
Referring to the rejection of claim 13, (Woodward et al. modified by Varadarajan et al.) discloses wherein the notification comprises one or more of an indication of the wireless signature information that was shared, an identifier for each device that the wireless signature information was shared with, and a reason for sharing the wireless signature information. (See Woodward et al., para. 26, 37, and 49-50)

detecting, by a processor, a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
recording wireless signature information for the information handling device based on the wireless signature; (See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receiving a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and sharing the wireless signature information with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)

Varadarajan et al.’s data backup to and restore from trusted devices.
Varadarajan et al.’s discloses the wireless signature being detected via a local wireless network including the network-connected device, store the wireless signature information in the network-connected device, and the request being transmitted to the network-connected device via a wide area network different from the local wireless network. (See Varadarajan et al., para. 17, 32, and 36, i.e. The wireless signature is disclosed as the identifier of the trusted computing device, i.e. MAC media access control address is detected via a wireless network, the wireless signature is stored via the data store within the computing device and a request is transmitted to the computing device via a wide area network different from the local network)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 1.

Referring to the rejection of claim 17, (Woodward et al. modified by Varadarajan et al.) discloses wherein the request includes a query for a specific wireless signature, the wireless signature information being shared with the requesting party in response to wireless signature information being recorded for the specific wireless signature. (See Woodward et al., para. 25 and 46)
Referring to the rejection of claim 18, (Woodward et al. modified by Varadarajan et al.) discloses further comprising prompting a user associated with the network-connected device for confirmation to share the wireless signature information. (See Woodward et al., para. 45 and 55)
Referring to the rejection of claim 19, (Woodward et al. modified by Varadarajan et al.) discloses further comprising notifying a user associated with the network-connected device that wireless signature information has been shared with one or more other devices. (See Woodward et al., para. 53-56)
Referring to the rejection of claim 20, (Woodward et al. modified by Varadarajan et al.) discloses a computer program product, comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (See Woodward et al., para. 74 and Fig. 8, i.e. computer readable media displayed as ROM, item 810)
detect a wireless signature emitted from an information handling device at a network-connected device; (See Woodward et al., para. 28-29, i.e. detecting a wireless signature emitted from the primary computing device to the secondary computing device disclosed as a mobile device for dynamically sign into the device)
(See Woodward et al., para. 23 and 25-27, i.e. wireless signature is recorded and stored in a server disclosed as a data cloud for dynamically sharing the wireless signature)
receive a request to share the wireless signature information with a requesting party; (See Woodward et al., para. 29-31 and 43, i.e. a request is sent for sharing wireless signature with the requesting computing device for dynamically sharing information to establish an authenticated connection)
and share the wireless signature information with the requesting party from the network-connected device in response to determining that the requesting party is an authorized party for receiving the wireless signature information. (See Woodward et al., para. 31-32 and 43, i.e. The connection may be established based on pairing information previously shared between the devices. Identification of the secondary computing device based on the stored wireless signature may occur before or in connection with pairing of the devices)
However, Woodward et al. fail to explicitly disclose the wireless signature being detected via a local wireless network including the network-connected device, store the wireless signature information in the network-connected device, the request being transmitted to the network-connected device via a wide area network different from the local wireless network. 
Varadarajan et al.’s data backup to and restore from trusted devices.
Varadarajan et al.’s discloses the wireless signature being detected via a local wireless network including the network-connected device, store the wireless signature (See Varadarajan et al., para. 17, 32, and 36, i.e. The wireless signature is disclosed as the identifier of the trusted computing device, i.e. MAC media access control address is detected via a wireless network, the wireless signature is stored via the data store within the computing device and a request is transmitted to the computing device via a wide area network different from the local network)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 1.


10.	Claims 2-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (Pub No. 2015/0295901) and Varadarajan et al. (Pub No. 2016/0041879) in view of Thoresen et al. (Pub No. 2019/0182627).
Woodward et al. and Varadarajan et al. discloses the invention as described above, however, the combination of Woodward et al. and Varadarajan et al. fail to explicitly disclose detect illegal activity within a predetermined proximity of the network-connected device; and automatically share wireless signature information for one or more wireless signatures that are detected within a timeframe of the detected criminal activity with a first responder system. 
Thoresen et al. discloses a method and system for detection, tracking and authentication of wireless devices relating to security systems and Internet of Things (IoT) networking. 
(See Thoresen et al., para. 41, 169 and 185)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was to combine Woodward et al.’s method and system for providing an indication that the computing device accepts dynamic user registration of user accounts over a wireless connection and Varadarajan et al.’s data backup to and restore from trusted devices modified with Thoresen et al.’s method and system for detection, tracking and authentication of wireless devices relating to security systems and Internet of Things (IoT) networking. 
Motivation for such an implementation would computing devices to transfer data and communicate directly with one another in close physical proximity. (See Varadarajan et al., para. 9)
Motivation for such an implementation would enable a wireless device to use a tracking system to determine locations of target devices relative to the wireless device capturing and identifying network activity. (See Thoresen et al., Abstract)

Referring to the rejection of claim 3, (Woodward et al. and Varadarajan et al. modified by Thoresen et al.) discloses wherein the illegal activity is detected based on information received at a first security system from one or more second security (See Thoresen et al., para. 43 and 185)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 2.

Referring to the rejection of claim 4, (Woodward et al. and Varadarajan et al. modified by Thoresen et al.) discloses wherein the code is executable by the processor to share wireless signature information with one or more neighboring devices for one or more wireless signatures that are unknown to a sender and the one or more neighboring devices. (See Thoresen et al., para. 43 and 186)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 2.
Referring to the rejection of claim 15, (Woodward et al. and Varadarajan et al. modified by Thoresen et al.) discloses further comprising: detecting illegal activity within a predetermined proximity of the network-connected device; and automatically sharing wireless signature information for one or more wireless signatures that are detected within a timeframe of the detected criminal activity with a first responder system. (See Thoresen et al., para. 41, 169 and 185)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 2.
(See Thoresen et al., para. 43 and 186)
The rationale for combining Woodward et al. and Varadarajan et al. in view of Thoresen et al. is the same as claim 2.


	Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        February 04, 2022